Citation Nr: 1718216	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-25 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a neck injury, to include degenerative disc disease with cervical spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from April 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

The appeal was remanded in December 2015 for additional development.  In June 2016 the Board denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties (VA Secretary and the Veteran) submitted a Joint Motion for Remand, and in March 2017 the Court issued an Order which vacated the Board's June 2016 decision and remanded the case to the Board for readjudication in accordance with the Joint Motion for Remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2017 Joint Motion for Remand, the parties agreed that the VA examination opinion relied upon by the Board in deciding the Veteran's claim for service connection for a cervical spine condition was inadequate.  Specifically, the parties noted that the March 2016 VA examination report was based upon an inaccurate factual premise as the examiner based the negative nexus opinion, in part, on the lack of objective evidence that the Veteran was seen medically for a chronic degenerative disc disease until more than 50 years after discharge from service.  In this regard, the record shows that an August 1993 MRI of the cervical spine revealed degenerative disease of C4 through C6, and a September 1997 cervical spine MRI showed far right lateral disc herniation at the L4-5 level, with mild degenerative disc changes.  The parties further noted that the examiner failed to acknowledge that the Veteran was seen for complaints of neck pain in April 1987, and at the August 2015 Board hearing he testified that he was treated for neck problems in the 1970's.  

In order to afford the Veteran with every possible consideration, an addendum opinion should be obtained addressing the etiology of the Veteran's cervical spine disability pursuant to the guidance provided in the Joint Motion for Remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who provided the March 2016 examination report, if available.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  The claims file and a copy of this remand should be available and reviewed by the examiner.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed neck disability, including degenerative disc disease with cervical spondylosis, was caused by or is otherwise related to his period of active duty between April 1957 and April 1958, to include as due to an injury to the neck when he was pushed and hit his neck in an open locker in 1957.

The examiner is instructed to consider the Veteran's report of an in-service neck injury as credible in light of the missing service treatment records.  The examiner must also provide comment regarding the Veteran's lay statements of continuity of symptomatology and treatment for neck problems in the 1970's.  Consideration must be given to the April 1987 medical report that noted complaints of neck pain, as well as the August 1993 MRI findings.  The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, citing to specific evidence in the file.  If it is not possible to provide the requested opinion without resorting to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  When the development requested has been completed, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




